DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Status of the Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.
The phrases "paired nucleic acid sequence reads" in claims 1-6, and "paired read(s)" in claims 10-12, 16, 19, and 20 are interpreted to mean a set of sequence reads on the same molecule. The phrases are interpreted to be generic to mate pair reads and paired-end reads as reviewed in Medvedev et al. (Nature Methods Supplement Vol. 6, S13-S20 (2009) (cited in the Information Disclosure Statement received 25 January 2021) at box 1 on page S14.
The phrases “mate-pair read” in claim 2 and “paired-end read” in claim 3 are interpreted to have the meanings discussed in Medvedev et al. which defines mate-pairs as comprising size selected circularized DNA linked by an adaptor which are sequenced around the adaptor, and paired-end reads as reads of fragments of DNA that are sequenced at both ends.
The phrase “quality value for each alignment” in independent claims 7 and 13 is interpreted as a numerical score for an alignment.
Priority
Benefit is given to claims 1-20 to Provisional Application No. 61/361,879, filed 06 July 2010.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 January 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 24 May 2019.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8-12, 14-16, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 is indefinite for recitation of the phrase “the estimated insert size range is a standard deviation of a distribution of estimated insert region sizes” because it is not clear if the size range is equal to one standard deviation or a range of standard deviations. For the purpose of examination the claim has been interpreted to recite the language of claims 12 and 20 of “the estimated insert size range is based on a standard deviation value derived from a distribution of estimated insert region sizes.”
Claims 8 and 14 are indefinite for recitation of the phrase “sequencing read type” because it is not clear what types of sequencing reads are included in the claim. For the purpose of examination the claims have been interpreted to require a quality value that is a function of a sequencing read, although that interpretation leads to the rejection under 35 U.S.C. 112(d) discussed below.
Claims 9 and 15are indefinite for recitation of the phrase “single fragment read” because it is not clear if the claim is limited to a sequence read of one insert or a sequence read of one strand of a polynucleotide. For the purpose of examination the claims have been interpreted to be limited to a sequence read of one strand of a polynucleotide, although that interpretation leads to the rejection under 35 U.S.C. 112(d) discussed below.
Claims 9-12 and 15, 16, 19, and 20 are rejected for the same reason as claims 8 and 14 because they depend from claims 8 and 14 and fail to remedy the indefiniteness of claims 8 and 14.
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 8 and 14 comprise a limitation interpreted as a quality value that is a function of a sequencing read that does not further limit the quality value of claims 7 and 13, respectively, from which they depend.
Claims 9 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 9 and 15 comprise a limitation interpreted as a sequence read of one strand of a polynucleotide that does not further limit the sequence of claims 7 and 13, respectively, from which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 rejected under 35 U.S.C. 101 because: the claimed invention is directed to an abstract idea without significantly more.
Independent claims 1, 7 and dependent claims 8 and 9 recite a computer-mediated process or in the case of independent claim 13 and dependent claims 14 and 15 a computer that executes a process of aligning polynucleotide sequence reads to a reference sequence and determining the quality of the alignments. Independent claim 1 further recites a process of calculating an alignment score based on distance between tags and mismatches for each tag. Independent claims 7 and 13 and dependent claims 8, 9, 14 , and 15 calculate a quality value of an alignment. Claims 1, 7-9, and 13-15, but for the limitation of using a generic computer, recite the mental process grouping of abstract ideas.
Dependent claim 2 further recites a mental process of analysis of mate-pair reads. Dependent claims 3, 10, and 16 further recite a mental process of analysis of paired-end reads. Dependent claims 4, 12, and 20 further recites a mental process of considering data of insert sizes based on a standard deviation value derived from a distribution of estimated insert region sizes. Dependent claims 5 and 17 further recite a mental process of considering alignment scores that are a function of read alignment length. Dependent claim 6 further recites a mental process of considering alignment scores that are a function of the number of possible alignments. Dependent claims 11 and 19 further recite a mental process of considering insert sizes within an estimated insert size range. Dependent claim 18 further recites a mental process of analyzing quality values that are a function of mismatches.
This judicial exception is not integrated into a practical application because independent claims 1, 7, and 13 comprise an additional element of inputting data, outputting data, and a generic computer that do not improve the functioning of a generic computer and do not integrate the recited judicial exception into a practical application. Independent claims 7 and 13 include a nucleic acid sequencer that is a data gathering device that does not integrate the recited judicial exception into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of independent claims 1, 7, and 13 of inputting data , outputting data, and a generic computer are conventional computer components and processes.
The claimed subject matter comprises an abstract idea that is computer mediated. Performing an abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l (573 U.S. 134 S.Ct. 2347, 110 USPQ2d 1976 (2014)) the Supreme Court reviewed the prior Benson, Flook, and Diehr decisions regarding claims directed to an abstract idea that include a step of using computers:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).
	Regarding claims to computers and computer-readable media that execute an abstract idea, the court further stated:
Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53.But what petitioner characterizes as specific hardware-a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954,958, 1257-is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F. 3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea. This Court has long “warn[ed] . . . against” interpreting §101 “in ways that make patent eligibility ‘depend simply on the draftsman’s art.’” Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.
Because petitioner’s system and media claims add nothing of substance to the underlying abstract idea, we hold that they too are patent ineligible under §101.
	Independent claims 7 and 13 recite an additional element of a nucleic acid sequencer which is conventional. Shendure et al. (Nature Biotechnology Vol. 26, pages 1135-1145 (2008) cited in the Information Disclosure Statement received 25 January 2021) provides evidence that nucleic acid sequencers are conventional. Shendure et al. reviews next generation sequencing technology and provides evidence that the additional elements regarding sequencing polynucleotides and computer analysis of sequence read data is conventional. Shendure et al. summarizes in figures 1-3 sequencing protocols and apparatus therefor. Shendure et al. discusses on page 1141-1142 analysis of sequence read data to determine quality and to generate alignments using computer software.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 6-11, 13-16, 18, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al. (Genome Research Vol. 18, pages 1851-1858 (2008), cited in the Information Disclosure Statement received 25 January 2021) in view of Medvedev et al. (Nature Methods Supplement Vol. 6, S13-S20 (2009) (cited in the Information Disclosure Statement received 25 January 2021).
Independent claims 1, 7 and dependent claims 8 and 9 recite a computer-mediated process or in the case of independent claim 13 and dependent claims 14 and 15 a computer that executes a process of aligning polynucleotide sequence reads to a reference sequence and determining the quality of the alignments. Independent claim 1 further recites a process of calculating an alignment score based on distance between tags and mismatches for each tag. Independent claims 7 and 13 and dependent claims 8, 9, 14 , and 15 calculate a quality value of an alignment and use or comprise a nucleic acid sequencer.
Dependent claim 2 further recites a process of analysis of mate-pair reads. Dependent claims 3, 10, and 16 further recite analysis of paired-end reads. Dependent claim 6 further recites a process of considering alignment scores that are a function of the number of possible alignments. Dependent claims 11 and 19 further recite a process of considering insert sizes within an estimated insert size range. Dependent claim 18 further recites a process of analyzing quality values that are a function of mismatches.
Li et al. shows a process and computerized apparatus that sequences DNA and determines quality of alignment to a reference sequence. The program termed MAQ executes the alignment and quality assessment, as discussed on page 1852. Analysis of paired-end reads is discussed on pages 1852 and 1856-1857. A threshold of quality is the number of mismatches in the alignment, as discussed on pages 1852 column 1 and 1855. Use of paired-end hits with no more than one mismatch is shown on page 1857, column 1 and determination of mapping quality for paired end alignments including consideration of proper distances between the paired end reads is determined on page 1857, column 1. Further discussion of quantifying mapping quality is discussed on page 1856. Li et al. considers the number of alignments when determining the quality score at page 1856, column 2. Li et al. shows use of commercially available nucleic acid sequencers to generate sequence data on page 1851.
	Li et al. does not explicitly show use of both distance between paired-end reads and mismatches to determine an quality values of an alignment score, or mate-pair sequencing.
	Medvedev et al. shows in Box 1 on pageS14 that mate-pair and paired-end sequencing are similar and can be analyzed by similar computational perspectives. Medvedev et al. shows consideration of paired sequencing distances at least in Figure 1 to determine genomic features of a sequenced sample relative to a reference sequence.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the procedure of Li et al. by consideration of both distances and mismatches to determine paired sequence alignment quality because Li et al. shows determination of paired sequence alignment quality, Medvedev et al. also shows both mate-pair and paired-end sequences that can be analyzed by similar computational analysis, and both Li et al. and Medvedev et al. consider paired sequence distances when analyzing alignments to a reference sequence.
Claims 4, 12, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al. in view of Medvedev et al. as applied to claims 1-3, 6-11, 13-16, 18, and 19 above, and further in view of Korbel et al. (Genome Biology vol. 10, article R23 (2009)).
Dependent claims 4, 12, and 20 further recites a process of considering data of insert sizes based on a standard deviation value derived from a distribution of estimated insert region sizes.
Li et al. in view of Medvedev et al. as applied to claims 1-3, 6-11, 13-16, 18, and 19 above does not show considering data of insert sizes based on a standard deviation value derived from a distribution of estimated insert region sizes.
	Korbel et al. shows in the abstract analysis of paired-end sequence data to analyze genomic features of individual samples. Korbel et al. shows in 
figure 1 an outline of the process that considers paired-end spans to determine if a sample has a genomic variation relative to a reference sequence (see also page 2, column 2). Korbel et al. shows on pages 4-5 a “strategy one” for considering the span distance of a paired-end read that considers a standard deviation from a mean distance of paired-end reads when determining if a sample is significantly different than the reference sequence. Figure 3 further shows use of standard deviations of paired-end distances. Further details of the standard deviation analysis is shown in column 2 pf page 11.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the procedure of Li et al. in view of Medvedev et al. as applied to claims 1-3, 6-11, 13-16, 18, and 19 above by consideration of the standard deviation of the paired-end distances because Korbel et al. provides guidance to consider standard deviations of a paired-end distance to determine if a difference exists relative to a reference sequence.
Claims 5 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al. in view of Medvedev et al. as applied to claims 1-3, 6-11, 13-16, 18, and 19 above, and further in view of Tuzun et al. (Nature Genetics Vol. 37, pages 727-732 (2005)).
Dependent claims 5 and 17 further recite a process of considering alignment scores that are a function of read alignment length.
Li et al. in view of Medvedev et al. as applied to claims 1-3, 6-11, 13-16, 18, and 19 above shows use of a variable of length when determining mapping quality at page 1856, column 2, but does not further discuss the importance of alignment length for quality scores.
Tuzun et al. shows in the abstract, figure 1, and throughout a method of aligning paired end sequence reads to a reference genome. Sequencing procedures are shown on page 731. On page 731, Tuzun et al. shows scoring alignments by a Needleman-Wunsch algorithm that scores longer alignments higher.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the procedure of Li et al. in view of Medvedev et al. as applied to claims 1-3, 6-11, 13-16, 18, and 19 above by incorporation of alignment length when determining an alignment score or quality value because Li et al. shows alignment length is a variable in mapping quality and Tuzun et al. provides guidance that longer alignments should be scored higher when considering alignment of sequences.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,268,903. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 9,268,903 are species of the instant claims with regard to additional limitations of the sequencing apparatus and sequencing steps.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN S BRUSCA/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

jsb